 

Exhibit 10.4

 

EXECUTIVE EMPLOYMENT AGREEMENT

for

Dr. Srinivasan Venkateshwaran

 

This Executive Employment Agreement (the “Agreement”), made between Lipocine
Inc. (the “Company”) and Dr. Srinivasan Venkateshwaran (“Executive”)
(collectively, the “Parties”), is effective as of January 7, 2014.

 

WHEREAS, the Company desires for Executive to provide services to the Company;
and

 

WHEREAS, Executive is willing to perform services for the Company on the terms
and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

 

1.Employment by the Company.

 

1.1.        Position. Executive shall serve as the Company’s Chief Technology
Officer and Vice President of Research and Development. During the term of
Executive’s employment with the Company, Executive will devote substantially all
of Executive’s business time and attention to the business of the Company,
except for approved vacation periods and reasonable periods of illness or other
incapacities permitted by the Company’s general employment policies.

 

1.2.        Duties and Location. Executive shall perform such duties as are
required by the Company’s Chief Executive Officer, to whom Executive will
report. Executive’s primary office location shall be the Company’s offices
located in Salt Lake City, Utah. The Company reserves the right to reasonably
require Executive to perform Executive’s duties at places other than Executive’s
primary office location from time to time, and to require reasonable business
travel.

 

1.3.        Policies and Procedures. The employment relationship between the
Parties shall be governed by the general employment policies and practices of
the Company, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.

 

2.Compensation.

 

2.1.        Salary. For services to be rendered hereunder, Executive shall
initially receive a base salary at the rate of Two Hundred Thirty-Seven Thousand
Five Hundred and Forty-Four Dollars ($237,544) per year (the “Base Salary”),
subject to standard payroll deductions and withholdings payable in accordance
with the Company’s regular payroll schedule.

 

 

 

 

2.2.        Bonus. Executive will be eligible for an annual discretionary bonus
of up to Twenty Percent (20%) of Executive’s Base Salary or such higher amount
as may be determined by the Company’s Board of Directors (“Board”) (or
compensation committee thereof) from time to time. Whether Executive receives an
annual bonus, and the amount of any such annual bonus, will be determined by the
Board in its sole discretion based upon the Company’s and Executive’s
achievement of objectives and milestones to be determined on an annual basis by
the Board. Bonuses are generally paid by March 15 following the applicable bonus
year, and Executive must be an active employee on the date any Annual Bonus is
paid in order to earn any such Annual Bonus. Executive will not be eligible for,
and will not earn, any Annual Bonus (including a prorated bonus) if Executive’s
employment terminates for any reason before the date Annual Bonuses are paid
except as agreed to in Section 3.2.

 

2.3.        Standard Company Benefits. Executive shall be entitled to
participate in all employee benefit programs for which Executive is eligible
under the terms and conditions of the benefit plans that may be in effect from
time to time and provided by the Company to its employees. The Company reserves
the right to cancel or change the benefit plans or programs it offers to its
employees at any time.

 

2.4.        Expenses. The Company will reimburse Executive for reasonable
travel, entertainment or other expenses, including cellular phone, incurred by
Executive in furtherance or in connection with the performance of Executive’s
duties hereunder, in accordance with the Company’s expense reimbursement policy
as in effect from time to time.

 

2.5.        Other. The Company has D&O insurance coverage and will specifically
name Executive as a covered employee under that policy. The Company will also
enter into its standard Indemnification Agreement with Executive.

 

3.Termination of Employment; Severance.

 

3.1.        At-Will Employment. Executive’s employment relationship is at-will.
Either Executive or the Company may terminate the employment relationship at any
time, with or without Cause or advance notice. Upon termination for any reason,
Executive shall receive (i) all unpaid salary and unpaid vacation accrued
through the separation date; (ii) any payments/benefits to which the Executive
is entitled under the express terms of any applicable Company employee benefit
plan; and (iii) any unreimbursed valid business expenses for which the Executive
has submitted properly documented reimbursement requests. Executive’s right to
payment under any then outstanding equity awards shall be governed by their
applicable terms.

 

3.2.        Termination Without Cause; Resignation for Good Reason.

 

(i)          The Company may terminate Executive’s employment with the Company
at any time without Cause (as defined below). Further, Executive may resign at
any time for Good Reason (as defined below).

 

2

 

 

(ii)         In the event Executive’s employment with the Company is terminated
by the Company without Cause, or Executive resigns for Good Reason, then
provided such termination constitutes a “separation from service” (as defined
under Treasury Regulation Section 1.409A-1(h), without regard to any alternative
definition thereunder, a “Separation from Service”), and provided that Executive
remains in compliance with the terms of this Agreement and satisfies the
requirements set forth in Section 4, then Executive shall receive the following
severance benefits:

 

(a)          Severance (the “Severance”) in an amount equal to the sum of the
following:

 

(1)         Twenty-six weeks of Base Salary as in effect immediately prior to
the separation date; and

 

(2)         An amount equal to the product of (A)  twenty-six, multiplied by
(B) Executive’s Base Salary as in effect immediately prior to the separation
date divided by fifty-two, multiplied by (C) Executive’s annual bonus percentage
target as in effect immediately prior to the separation date.

 

The Severance shall be subject to standard payroll deductions and withholdings,
and payable in a lump-sum on the 60th day following Executive’s Separation from
Service.

 

(b)          If Executive timely elects continued coverage under COBRA for
himself and his covered dependents under the Company’s group health plans
following such termination, then the Company shall pay the COBRA premiums
necessary to continue Employee’s and his covered dependents’ health insurance
coverage in effect for himself on the termination date twenty-six weeks, with
such payments to cease in the event Executive becomes eligible for health
insurance coverage in connection with new employment or Executive ceases to be
eligible for COBRA continuation coverage for any reason. Notwithstanding the
foregoing, if at any time the Company determines that its payment of COBRA
premiums on Executive’s behalf would result in a violation of applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then in lieu of paying COBRA premiums pursuant to this Section, the Company
shall pay Executive on the last day of each remaining month of the payment
period, a fully taxable cash payment equal to the COBRA premium for such month,
subject to applicable tax withholding, to be made without regard to Executive’s
payment of COBRA premiums.

 

(c)          The exercise period for all of Executive’s equity interests in the
Company shall, to the extent permitted under the Amended and Restated 2011
Equity Incentive Plan or other applicable plan document, be extended so that
such period terminates upon the later of either (1) three years following the
Executive’s last day of employment, or (2) the exercise period set forth under
the Amended and Restated 2011 Equity Incentive Plan, other applicable plan
document or applicable option agreement. This paragraph (d) shall operate as an
amendment of any applicable option or option agreement.

 

3

 

 

(iii)        If Executive’s termination without Cause or resignation for Good
Reason occurs as of or immediately prior to, or within twelve months, following
the closing of a Corporate Transaction (and provided such termination or
resignation constitutes a Separation from Service), then in lieu of the benefits
set forth in Section 3.2(ii)(a) and (b), Executive shall receive the following
severance benefits:

 

(a)          Severance in an amount equal to the sum of the following (shall be
subject to standard payroll deductions and withholdings, and payable in a
lump-sum on the 60th day following Executive’s Separation from Service):

 

(1)         Twenty-six weeks of Base Salary as in effect immediately prior to
the separation date; and

 

(2)         The product of (A) twenty-six, multiplied by (B) Executive’s Base
Salary as in effect immediately prior to the separation date divided by
fifty-two, multiplied by (C) Executive’s annual bonus percentage target as in
effect immediately prior to the separation date.

 

(b)          If Executive timely elects continued coverage under COBRA for
himself and his covered dependents under the Company’s group health plans
following such termination, then the Company shall pay the COBRA premiums
necessary to continue Employee’s and his covered dependents’ health insurance
coverage in effect for himself on the termination date for twenty-six weeks,
subject to the terms and conditions set forth in Section 3.2(ii)(b).

 

(c)          The vesting of all of Executive’s equity interests in the Company
shall be accelerated such that all equity interests shall be deemed vested and
exercisable as of Executive’s last day of employment.

 

(d)          The exercise period for all of Executive’s equity interests in the
Company shall, to the extent permitted under the Amended and Restated 2011
Equity Incentive Plan or other applicable plan document, be extended so that
such period terminates upon the later of either (1) three years following the
Executive’s last day of employment, or (2) the exercise period set forth under
the Amended and Restated 2011 Equity Incentive Plan, other applicable plan
document or applicable option agreement. This paragraph (d) shall operate as an
amendment of any applicable option or option agreement.

 

3.3.        Termination for Cause; Resignation Without Good Reason; Death or
Disability.

 

(i)          The Company may terminate Executive’s employment with the Company
at any time for Cause. Further, Executive may resign at any time without Good
Reason. Executive’s employment with the Company may also be terminated due to
Executive’s death or disability.

 

(ii)         If Executive resigns without Good Reason, or the Company terminates
Executive’s employment for Cause, or upon Executive’s death or disability, then
(a) Executive will no longer vest in any equity interests that are subject to
vesting, (b) all payments of compensation by the Company to Executive hereunder
will terminate immediately (except as to amounts already earned), and
(c) Executive will not be entitled to any severance benefits, including the
Severance.

 

4

 

 

4.           Conditions to Receipt of the Severance Benefits. Executive’s
receipt of the severance benefits set forth in Sections 3.2(ii) and (iii) will
be subject to Executive signing and not revoking a separation agreement and
release of claims in a form reasonably satisfactory to the Company (the
“Separation Agreement”). No severance benefits will be paid or provided until
the Separation Agreement becomes effective.

 

5.           Section 409A. It is intended that all of the severance benefits and
other payments payable under this Agreement satisfy, to the greatest extent
possible, the exemptions from the application of Code Section 409A provided
under Treasury Regulations 1.409A 1(b)(4), 1.409A 1(b)(5) and 1.409A 1(b)(9),
and this Agreement will be construed to the greatest extent possible as
consistent with those provisions, and to the extent no so exempt, this Agreement
(and any definitions hereunder) will be construed in a manner that complies with
Section 409A. For purposes of Code Section 409A (including, without limitation,
for purposes of Treasury Regulation Section 1.409A 2(b)(2)(iii)), Executive’s
right to receive any installment payments under this Agreement (whether
severance payments, reimbursements or otherwise) shall be treated as a right to
receive a series of separate payments and, accordingly, each installment payment
hereunder shall at all times be considered a separate and distinct payment.
Notwithstanding any provision to the contrary in this Agreement, if Executive is
deemed by the Company at the time of Executive’s Separation from Service to be a
“specified employee” for purposes of Code Section 409A(a)(2)(B)(i), and if any
of the payments upon Separation from Service set forth herein and/or under any
other agreement with the Company are deemed to be “deferred compensation”, then
to the extent delayed commencement of any portion of such payments is required
in order to avoid a prohibited distribution under Code Section 409A(a)(2)(B)(i)
and the related adverse taxation under Section 409A, such payments shall not be
provided to Executive prior to the earliest of (i) the expiration of the
six-month period measured from the date of Executive’s Separation from Service
with the Company, (ii) the date of Executive’s death or (iii) such earlier date
as permitted under Section 409A without the imposition of adverse taxation. Upon
the first business day following the expiration of such applicable Code
Section 409A(a)(2)(B)(i) period, all payments deferred pursuant to this
Paragraph shall be paid in a lump sum to Executive, and any remaining payments
due shall be paid as otherwise provided herein or in the applicable agreement.
No interest shall be due on any amounts so deferred.

 

6.           Definitions.

 

(i)          Cause. For purposes of this Agreement, “Cause” for termination will
have the meaning set forth in the Lipocine Inc. Amended and Restated 2011 Equity
Incentive Plan.

 

5

 

 

(ii)         Good Reason. For purposes of this Agreement, Executive shall have
“Good Reason” for resignation of employment with the Company if any of the
following actions are taken by the Company without Executive’s prior written
consent: (a) a material reduction in Executive’s Base Salary, unless the
reduction is proportional to an across-the-board decrease affecting all senior
executives; (b) a material reduction in Executive’s duties, including
responsibilities and/or authorities; or (c) relocation of Executive’s principal
place of employment to a place that increases Executive’s one-way commute by
more than twenty-five (25) miles as compared to Executive’s then-current
principal place of employment immediately prior to such relocation. In order to
resign for Good Reason, Executive must provide written notice to the Company’s
Board within 30 days after the first occurrence of the event giving rise to Good
Reason setting forth the basis for Executive’s resignation, allow the Company at
least 30 days from receipt of such written notice to cure such event, and if
such event is not reasonably cured within such period, Executive must resign
from all positions Executive then holds with the Company not later than 90 days
after the expiration of the cure period.

 

(iii)        Corporate Transaction. For purposes of this Agreement, “Corporate
Transaction” will have the meaning set forth in the Lipocine Inc. Amended and
Restated 2011 Equity Incentive Plan.

 

7.           Proprietary Information Obligations. Executive shall be required to
executed and abide by the Company’s standard form of Employee Proprietary
Information and Inventions Agreement.

 

8.           Outside Activities During Employment.

 

8.1.        Non-Company Business. Except with the prior written consent of the
Board, Executive will not during the term of Executive’s employment with the
Company undertake or engage in any other employment, occupation or business
enterprise, other than ones in which Executive is a passive investor. Executive
may engage in civic and not-for-profit activities so long as such activities do
not materially interfere with the performance of Executive’s duties hereunder.

 

8.2.        No Adverse Interests. Executive agrees not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known to be adverse or antagonistic to the Company, its business or prospects,
financial or otherwise.

 

6

 

 

9.           Code Section 280G. If any payment or benefit Executive would
receive from the Company or otherwise in connection with a Corporate Transaction
or other similar transaction (“Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment will be equal to the Reduced Amount. The
“Reduced Amount” will be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax, or
(y) the largest portion, up to and including the total, of the Payment,
whichever amount ((x) or (y)), after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in Executive’s receipt of the
greater economic benefit notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a Reduced Amount will give rise to the
greater after tax benefit, the reduction in the Payments will occur in the
following order: (a) reduction of cash payments; (b) cancellation of accelerated
vesting of equity awards in such a manner as to produce the least amount of
reduction necessary; and (c) reduction of other benefits paid to Executive.
Within any such category of payments and benefits (that is, (a), (b) or (c)), a
reduction will occur first with respect to amounts that are not “deferred
compensation” within the meaning of Section 409A and then with respect to
amounts that are. In the event that acceleration of compensation from
Executive’s equity awards is to be reduced, such acceleration of vesting will be
canceled, subject to the immediately preceding sentence, in the reverse order of
the date of grant, except to the extent a different chronology is necessary to
produce the least amount of reduction. The registered public accounting firm
engaged by the Company for general audit purposes as of the day prior to the
effective date of the event described in Section 280G(b)(2)(A)(i) of the Code
will perform the foregoing calculations. If the registered public accounting
firm so engaged by the Company is serving as accountant or auditor for the
acquirer or is otherwise unable or unwilling to perform the calculations, the
Company will appoint a nationally recognized firm that has expertise in these
calculations to make the determinations required hereunder. The Company will
bear all expenses with respect to the determinations by such independent
registered public accounting firm required to be made hereunder. Any good faith
determinations of the independent registered public accounting firm made
hereunder will be final, binding and conclusive upon the Company and Executive.

 

10.         General Provisions.

 

10.1.     Notices. Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Executive at the address as listed on the Company
payroll.

 

10.2.     Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.

 

10.3.     Waiver. Any waiver of any breach of any provisions of this Agreement
must be in writing to be effective, and it shall not thereby be deemed to have
waived any preceding or succeeding breach of the same or any other provision of
this Agreement.

 

10.4.     Complete Agreement. This Agreement constitutes the entire agreement
between Executive and the Company with regard to this subject matter and is the
complete, final, and exclusive embodiment of the Parties’ agreement with regard
to this subject matter. This Agreement is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties or
representations. It is entered into without reliance on any promise or
representation other than those expressly contained herein, and it cannot be
modified or amended except in a writing signed by a duly authorized officer of
the Company.

 

7

 

 

10.5.     Counterparts. This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

 

10.6.     Headings. The headings of the paragraphs hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

 

10.7.     Successors and Assigns. This Agreement is intended to bind and inure
to the benefit of and be enforceable by Executive and the Company, and their
respective successors, assigns, heirs, executors and administrators, except that
Executive may not assign any of his duties hereunder. In addition, Executive may
not assign any of his rights hereunder without the written consent of the
Company.

 

10.8.     Tax Withholding and Indemnification. All payments and awards
contemplated or made pursuant to this Agreement will be subject to withholdings
of applicable taxes in compliance with all relevant laws and regulations of all
appropriate government authorities. Executive acknowledges and agrees that the
Company has neither made any assurances nor any guarantees concerning the tax
treatment of any payments or awards contemplated by or made pursuant to this
Agreement. Executive has had the opportunity to retain a tax and financial
advisor and fully understands the tax and economic consequences of all payments
and awards made pursuant to the Agreement.

 

10.9.     Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
Utah, without regards to conflicts of law. Any dispute arising out of this
Agreement, or the breach thereof, shall be brought in a court of competent
jurisdiction in Salt Lake County, the State of Utah; the parties expressly
consenting to venue in Salt Lake County, the State of Utah.

 

[Signature Page Follows]

 

8

 

 

In Witness Whereof, the Parties have executed this Agreement on the day and year
first written above.

 

  Lipocine Inc.         By: /s/ Mahesh Patel     Mahesh Patel, Ph.D.    
President and CEO       Executive       /s/ Srinivasan Venkateshwaran   Dr.
Srinivasan Venkateshwaran

 

[Signature Page to Employment Agreement – Dr. Venkateshwaran]

 

 

 

